Citation Nr: 1512201	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right hip disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip disability, to include as secondary to service-connected disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability, to include as secondary to service-connected disability.

4. Entitlement to service connection for right hip disability.

5. Entitlement to service connection for left hip disability, to include as secondary to service-connected disability.

6. Entitlement to service connection for low back disability, to include as secondary to service-connected disability.
7. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Carol B. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a December 2011 written statement, the Veteran's representative raised the issues of whether there was clear and unmistakable error in rating decisions dated in March 1996, August 2006, and July 2011 that denied entitlement to service connection for right hip disability, left hip disability, and low back disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right hip disability, left hip disability, low back disability, and acquired psychiatric disability, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an August 2006 rating decision, the RO denied the claim to reopen the issue of entitlement to service connection for low back disability and denied the claims of entitlement to service connection for right hip and left hip disabilities, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final August 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right hip disability, left hip disability, and low back disability.


CONCLUSIONS OF LAW

1. The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claims of entitlement to service connection for right hip disability, left hip disability, and low back disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims of entitlement to service connection for right hip disability, left hip disability, and low back disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim to reopen the issue of entitlement to service connection for low back disability and the denial of the claims of entitlement to service connection for right hip disability and left hip disability following the August 2006 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the August 2006 rating decision is the last final disallowance with respect to these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  

In the August 2006 rating decision, the RO denied the Veteran's claim for right hip arthritis because the evidence did not show that a right hip condition occurred in or was caused by service.  The RO denied the Veteran's claim for left hip arthritis because service treatment records did not reflect complaints of left hip pain.  With respect to the claim for a low back disability, the RO found no new and material evidence had been submitted to reopen the claim.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been added to the record since the August 2006 rating decision that addresses these bases or supports new theories of entitlement.  

Evidence submitted and obtained since the August 2006 rating decision includes VA treatment records and examination reports, private treatment records and examination reports, records from the Social Security Administration, and lay evidence.  In particular, a December 2010 private examination report indicates that the constant strain on the Veteran's body from repetitive running, jumping, and jolting during active duty must have aggravated his already vulnerable hips and back.  As such, the private physician opined that the Veteran's back condition and bilateral hip condition were as likely as not aggravated by his military service.  In addition, the private physician found the Veteran's low back pain and left hip pain were related to his abnormal gait and overcompensation for his right hip pain.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Specifically, it addresses a nexus between the Veteran's current right hip disability, left hip disability, and low back disability and his military service.  In addition, it provides support for the theories of secondary service connection with respect to the Veteran's left hip and low back disabilities.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for right hip disability, left hip disability, and low back disability are reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right hip disability is reopened, and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for left hip disability is reopened, and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for low back disability is reopened, and, to that extent, the appeal is granted.


REMAND

Left Hip Disability, Right Hip Disability, Low Back Disability

The Veteran underwent VA examination in February 2011 and May 2012 in connection with his claims, and VA physicians provided addendum opinions in April 2011 and June 2011.  In addition, the Veteran submitted a December 2010 private examination report in support of his claim.  Upon review, however, the Board finds the examinations and conflicting opinions inadequate for purposes of determining service connection.  First, the December 2010 private opinion, April 2011 VA opinion, and May 2012 VA opinion address whether pre-existing conditions were aggravated by military service.  However, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In this case, the Veteran's December 1973 entrance examination report does not reflect any notations of a right hip disability, left hip disability, or low back disability.  As such, the Veteran is presumed sound upon entrance into service, and therefore, the medical opinions concerning aggravation are based on an inaccurate finding of pre-existing conditions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In addition, the February 2011 VA opinion is contradicted by the medical evidence reflecting an intervening injury subsequent to service and the June 2011 medical opinion, which addresses the absence of continuous symptoms since service.  With respect to the June 2011 opinion, however, the Board notes the VA examiner did not address the Veteran's lay statements concerning his symptoms during and since service.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to afford the Veteran an additional VA examination to determine whether a right hip disability, left hip disability, and low back disability are causally or etiologically related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. 
§ 3.159 (2014).  In addition, an opinion is necessary to determine whether a left hip disability and/or a low back disability are proximately due to any service-connected right hip disability.




Acquired Psychiatric Disability

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, VA treatment records and private treatment records reflect current diagnoses of PTSD, anxiety disorder, and depressive disorder.  In addition, the Veteran asserts that he had a fear of jumping out of planes but was forced to do so when his orders mistakenly sent him to airborne training.  In this respect, the Veteran's service personnel records reflect receipt of a parachute badge.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any acquired psychiatric disability is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

TDIU

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the service connection claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from July 2011 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any right hip disability, left hip disability, and low back disability diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hip disability, left hip disability, and low back disability began during service, was caused by service, or is otherwise related to service.  The examiner should note that the Veteran is presumed sound upon entrance into service.  

If the VA examiner finds that one or more, but not all, of the Veteran's current disabilities are related to service, the VA examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the remaining disability or disabilities were caused or aggravated by the service-connected disability or disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  For each diagnosed acquired psychiatric disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder began during service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal, to include PTSD, anxiety disorder, and depressive disorder.

If PTSD is diagnosed, the examiner should specifically identify the stressor or stressors that led to the PTSD.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Thereafter, re-adjudicate the claims of entitlement to service connection for right hip disability, left hip disability, low back disability, and acquired psychiatric disability, as well as the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


